NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARINO A. WRIGHT,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3202
Petition for review of the Merit Systems Protection
Board in case no. AT3443110198-I-1.
ON MOTION
ORDER
Marino A. Wright moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted

wmoH'r v. MsPB 2
FoR THE CoUR'r
AUG 1 1 2011 /S/ Jan H01~ba1y
Date J an Horba1y
C1erk
cc: Marino A. Wright
Jeanne E. Dav1dson, Esq. ga c0UR_FBlFEPPEALS F0R
521 ‘rHE FEoERA+_ clRcurr
AUG 1 1 2011
.lAN HDRBAL¥
C|.ERK